Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
3.	Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive for the reasons as set forth below.     
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 3, line 8 and claim 4, line 7, the use of the language “random sub-pixel variations” is vague and indefinite. It is unclear to the examiner what are the metes and bounds of the above mentioned language. It is unclear to the examiner how one can actually reproduce the same product when the structure is random. Moreover, it is unclear to the examiner how 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tovi (‘009) in view of Lee (‘745).
	To the extent the claim is definite, Tovi discloses a transparent screen comprising a first transparent substrate (6) having a first transparent substrate index of refraction due to the fact that the material employed for the first transparent substrate includes a glass or plastic material (see column 3, lines 13-21 and column 6, line 62 to column 7, line 2) and including a continuous and smoothly varying surface relief pattern (the eagle), see column 2, line 64 to column 3, line 5 and column 6, line 62 to column 7, line 6 along with figures 3 and Fig. 4B; wherein a partially reflective coating (10) formed on the continuous and smoothly varying surface relief pattern; and a second transparent substrate (8) bonded over the partially reflective coating with an optical adhesive (11) having the first transparent substrate index of refraction (see column 2, lines 41-49 and column 7, lines 39-46), note figures 3, 4B and 6 along with the associated description thereof, except for explicitly stating that the continuous and smoothly varying surface relief pattern includes one or more random sub-pixel variations. 
	Lee teaches it is well known to use and employ typical etching techniques to produce a surface relief pattern having one or more random sub-pixel variations (i.e., red, green, blue) in 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the relief pattern having surface irregularities and undulations variations of Tovi to include a surface relief pattern having one or more random sub-pixel variations (red, green, blue), as taught by Lee, in order to increase the resolution of the image.
8.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	Claims 1, 5 and 11 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

RDS
February 13, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872